Exhibit (10)(l)
ASSOCIATED BANC-CORP
CHANGE OF CONTROL PLAN
Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
CHANGE OF CONTROL PLAN
TABLE OF CONTENTS

          Page
ARTICLE 1 Definitions
  1-1  
1.01. Act
  1-1  
1.02. Cause
  1-1  
1.03. Change of Control
  1-1  
1.04. Company
  1-2  
1.05. Date of Termination
  1-2  
1.06. Eligible Employee
  1-2  
1.07. Notice of Termination
  1-2  
1.08. Participant
  1-2  
1.09. Retirement
  1-2  
1.10. Termination of Employment
  1-2  
1.11. Termination for Good Reason
  1-3
 
   
ARTICLE 2 Participation
  2-1  
2.01. Commencement of Participation
  2-1  
2.02. Termination of Participation
  2-1  
ARTICLE 3 Eligibility for Benefits
  3-1  
3.01. Eligibility for Benefits
  3-1  
3.02. Amount of Benefits
  3-1  
3.03. Mitigation of Benefits
  3-2  
3.04. Payment Method
  3-2

i



--------------------------------------------------------------------------------



 



          Page
3.05. Benefits in the Event of a Participant’s Death
  3-2
 
   
ARTICLE 4 General Provisions
  4-1  
4.01. Successors: Binding Plan
  4-1  
4.02. Notice
  4-1  
4.03. Company’s Right to Terminate
  4-1  
4.04. Termination and Amendment of the Plan
  4-1  
4.05. Company’s Right to Pay Benefits Prior to a Change in Control
  4-2  
4.06. Applicable Law
  4-2  
4.07. Severability
  4-2
 
   
APPENDIX A ELIGIBLE EMPLOYEES OF THE ASSOCIATED BANC-CORP CHANGE OF CONTROL PLAN
  A-1

ii



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
CHANGE OF CONTROL PLAN
INTRODUCTION
          Effective December 16, 1993 (the “Effective Date”), Associated
Banc-Corp (the “Company”) adopted the Associated Banc-Corp Change of Control
Plan (the “Plan”) to provide severance benefits to certain of its employees in
the event of a change of control in the Company and the subsequent termination
of employment of such employees. The Plan was restated in its entirety as of
January 1, 1996. The Plan was again restated effective January 1, 2008 to comply
with section 409A of the Internal Revenue Code (the “Code”).
          This introduction and the following Articles, as amended from time to
time, comprise the Plan.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
          1.01 Act. The Securities Exchange Act of 1934, as in effect on the
Effective Date of the Plan.
          1.02 Cause. Cause shall mean:
                  (a) The willful and continued failure by an Eligible Employee
to substantially perform his duties with the Company after a demand for
substantial performance is delivered to the Eligible Employee by the Chief
Executive Officer of the Company or in the case of the Chief Executive Officer,
the Board of Directors of the Company, which specifically identifies the manner
in which the Company believes that the Eligible Employee has not substantially
performed his duties.
                  (b) The willful engaging by the Eligible Employee in
misconduct which is materially damaging to the Company, monetarily or otherwise.
          1.03 Change of Control. A Change of Control shall be deemed to have
occurred on the date of the following transactions:
                  (a) An offer is accepted, in writing, for a change in
ownership of 25% or more of the outstanding voting securities of the Company;
                  (b) An offer is accepted, in writing, whereby the Company will
be merged or consolidated with another corporation, and as a result of such
anticipated merger or consolidation, less than 75% of the outstanding voting
securities of the surviving or resulting corporation will be owned in the
aggregate by the shareholders of the Company who owned such securities
immediately prior to such merger or consolidation, other than affiliates (within
the meaning of the Act) of any party to such merger or consolidation;
                  (c) An offer is accepted, in writing, whereby the Company
sells at least 85% of its assets to any entity which is not a member of the
control group of corporations, within the meaning of Code section 1563, of which
the Company is a member; or
                  (d) An offer is accepted, in writing, whereby a person, within
the meaning of sections 3(a)(9) or 13(d)(3) of the Act, acquires 25% or more of
the outstanding voting securities of the Company (whether directly, indirectly,
beneficially or of record).

1-1



--------------------------------------------------------------------------------



 



                  For purposes hereof, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(i) (relating to options) of the Act.
          1.04 Company. Associated Banc-Corp, any subsidiary or affiliate and
any successor which assumes the Plan in accordance with section 4.01 or
otherwise becomes bound by all the terms and provisions of this Plan by
operation of law. In addition to the Board of Directors of the Company, the
officers of the Company authorized by the Board of Directors, from time to time,
may act on behalf of the Company for purposes of the Plan. Effective January 1,
2008, the Board of Directors of the Company has authorized the Compensation and
Benefits Committee of the Board to act on behalf of the Company for purposes of
the Plan.
          1.05 Date of Termination. Date of Termination shall mean the date on
which an Eligible Employee experiences a Termination of Employment.
          1.06 Eligible Employee. The Chief Executive Officer of the Company and
such other senior level management employees of the Company in select leadership
roles who are designated by the Chief Executive Officer, in writing, from time
to time, as Eligible Employees for purposes of the Plan. Notwithstanding the
foregoing, an otherwise Eligible Employee may be excluded from participation in
the Plan by contract or other agreement between the Company and the Employee.
          1.07 Notice of Termination. A written communication from the Company
to an Eligible Employee stating that the Eligible Employee has incurred, or will
incur, a Termination of Employment. A Notice of Termination shall indicate the
specific termination provision in this Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination of Employment and the Date of Termination.
          1.08 Participant. An Eligible Employee who has satisfied the
participation requirements of section 2.01 and whose participation has not been
terminated in accordance with section 2.02.
          1.09 Retirement. Separation from service with the Company in
accordance with the Company’s retirement policy or policies generally applicable
from time to time, to its salaried employees, including early retirement.
          1.10 Termination of Employment. An Eligible Employee will be deemed to
have incurred a Termination of Employment if the Eligible Employee is
involuntarily terminated by the Company or has a Termination for Good Reason;
provided separation from service is not as a result of:

1-2



--------------------------------------------------------------------------------



 



               (a) The Eligible Employee’s Retirement, death or disability; or
               (b) Termination by the Company for Cause.
          1.11 Termination for Good Reason. An Eligible Employee’s voluntary
separation from service with the Company subsequent to a Change of Control, will
be treated as a Termination for Good Reason if the separation is due to a
material change in the Eligible Employee’s service relationship with the Company
including but not limited to:
               (a) The assignment to the Eligible Employee of any duties
inconsistent with the Eligible Employee’s positions, duties, responsibilities
and status with the Company immediately prior to the Change of Control, or a
change in the Eligible Employee’s reporting responsibilities, titles or offices
as in effect immediately prior to the Change of Control, or any removal of the
Eligible Employee from such positions;
               (b) A reduction by the Company in the Eligible Employee’s base
salary as in effect on the date immediately prior to the Change of Control;
               (c) A failure by the Company to continue any bonus plans in which
the Eligible Employee was entitled to participate immediately prior to the
Change of Control;
               (d) The transfer of the Eligible Employee to a location anywhere
other than within fifty (50) miles of the Eligible Employee’s present office
location, except for required travel on Company business to an extent
substantially consistent with the Eligible Employee’s business travel
obligations prior to the Change in Control;
               (e) The failure by the Company to continue in effect any benefit
or compensation plan, stock ownership plan, stock purchase plan, stock option
plan, life insurance plan, health-and-accident plan or disability plan in which
the Eligible Employee participated in at the time of a Change of Control, the
taking of any action by the Company which would adversely affect the Eligible
Employee’s participation in or materially reduce the benefits under any of such
plans or deprive the Eligible Employee of any material fringe benefit enjoyed by
the Eligible Employee at the time of the Change of Control, or the failure by
the Company to provide the Eligible Employee with the number of paid vacation
days to which the Eligible Employee is then entitled in accordance with the
Company;

1-3



--------------------------------------------------------------------------------



 



               (f) The failure by the Company to obtain the assumption of the
Plan and performance of this Plan by any successor as contemplated in
section 4.01; or
               (g) Any purported Termination of Employment which is not effected
pursuant to a Notice of Termination.
Prior to a voluntary Termination for Good Reason the Eligible Employee must
provide the Company with notice of the existence of the condition that would
result in treatment as a Termination for Good Reason and a 30 day opportunity to
remedy the condition. In addition, the separation from service must occur no
later than two years following the initial existence of such condition.

1-4



--------------------------------------------------------------------------------



 



ARTICLE 2
Participation
          2.01 Commencement of Participation. An Eligible Employee shall become
a Participant in the Plan on the date an employee is designated an Eligible
Employee.
          2.02 Termination of Participation. An Eligible Employee’s status as a
Participant in the Plan shall terminate upon the earlier of the death of the
Eligible Employee or the date the Company terminates the Eligible Employee’s
participation in the Plan by written notice pursuant to section 4.02. The
Company shall not terminate an Eligible Employee’s participation in the Plan
following a Change of Control.

2-1



--------------------------------------------------------------------------------



 



ARTICLE 3
Eligibility for Benefits
          3.01 Eligibility for Benefits. An Eligible Employee shall be eligible
for benefits pursuant to this Plan if:
               (a) A Change of Control occurs; and
               (b) The Eligible Employee’s Date of Termination occurs within
three (3) years of the Change of Control.
          3.02 Amount of Benefits. An Eligible Employee eligible for benefits
pursuant to section 3.01 above shall receive benefits as provided below:
               (a) The Company shall pay the benefits outlined in Appendix A to
the Plan to Eligible Employees listed on Appendix A, as in accordance with
Appendix A, as in effect at the time of a Change of Control.
               (b) The Company shall also pay to Eligible Employees all legal
fees and expenses incurred in obtaining or enforcing any right or benefit
provided by this Plan.
               (c) To the extent permitted by the applicable plans, the Company
shall also continue an Eligible Employee and his or her dependents (if enrolled
in the applicable plan described below prior to the Termination of Employment)
under the Company’s medical, dental and life plans available to all other
similarly situated active employees. The Company shall pay the full cost of
providing such coverage. Such coverage shall continue until the date of the last
scheduled installment payment pursuant to the attached Appendix A. To the extent
continuation of coverage is not permitted under an applicable plan, the Company
shall pay to the Eligible Employment an amount equal to the cost of such
coverage for similarly situated active employees. This benefit is exclusive of
the Eligible Employee’s right, and his or her dependent’s right, if applicable,
to elect to continue coverage under state or federal law and such continuation
rights shall not begin until the end of the installment schedule pursuant to the
attached Appendix A.
               (d) The Company shall provide an Eligible Employee with a benefit
equal to the maximum benefit the Eligible Employee would have received under the
Associated Banc-Corp Retirement Account Plan and the Associated Banc-Corp 401(k)
and Employee Stock Ownership Plan (the “Qualified Plans”) if the Eligible
Employee remained employed with the Company

3-1



--------------------------------------------------------------------------------



 



for the scheduled installment period pursuant to the attached Appendix A. For
purposes of calculating this benefit, the Company shall assume:
                    (i) the Eligible Employee’s compensation shall equal his or
her compensation for the year preceding the year in which the Termination of
Employment occurs;
                    (ii) the Eligible Employee makes the maximum elective
deferral permissible under the Qualified Plans and the law; and
                    (iii) the terms of the Qualified Plans in effect immediately
prior to the Change of Control govern the calculation of the benefit.
          3.03 Mitigation of Benefits. Eligible Employees who receive benefits
pursuant to section 3.02 above shall mitigate the amount of benefits that they
are eligible to receive by obtaining other employment. An Eligible Employee who
obtains employment with an employer after the Eligible Employee’s Date of
Termination shall notify the Company, in writing and prior to the starting date
of employment with the employer, of the name and address of the employer and the
amount of compensation payable to the Eligible Employee. Failure to properly and
timely notify the Company or cooperate with the Company’s efforts to verify the
amount of compensation payable to the Eligible Employee shall result in the
termination of all benefits to the Eligible Employee under this Plan. The amount
of benefits provided for in this Plan shall be reduced by the amount of
compensation earned by the Eligible Employee between the Eligible Employee’s
Date of Termination and the date of the last scheduled installment payment
pursuant to the attached Appendix A.
          3.04 Payment Method. The Company, in its sole discretion, may pay
benefits pursuant to the Plan in a lump sum or installments over the period of
time specified for an Eligible Employee in Appendix A provided payment commences
no later than 120 days subsequent to an Eligible Employee’s Date of Termination.
Notwithstanding the foregoing, any benefits provided under the Plan must be paid
no later than the last day of the second taxable year of the Eligible Employee
following the taxable year of the Date of Termination. Further notwithstanding
the foregoing, for any Eligible Employee whose benefit as described on
Appendix A exceeds two times the Eligible Employee’s annual compensation as
described in Code section 409A, payment shall be made in a lump sum no earlier
than six months, and no later than eight months, following the Eligible
Employee’s Date of Termination.
          3.05 Benefits in the Event of a Participant’s Death. If a Participant
dies subsequent to the occurrence of events which entitle the Participant to
benefits, as set forth in section 3.01, and prior to receiving all benefits
payable

3-2



--------------------------------------------------------------------------------



 



pursuant to the Plan, any remaining benefits shall be paid in accordance with
the terms of the Plan to the Participant’s devisee, legatee or other designee
or, if there be no such designee, to the Participant’s estate. If a Participant
dies prior to the occurrence of events which would entitle the Participant to
benefits under the Plan pursuant to section 3.01, no benefits shall be payable
from the Plan.

3-3



--------------------------------------------------------------------------------



 



ARTICLE 4
General Provisions
          4.01 Successors: Binding Plan. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the voting securities business and/or assets of the
Company, by written agreement in form and substance satisfactory to Eligible
Employees, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effective date of any such succession shall be a breach of this
Plan and shall entitle the Eligible Employee to compensation from the Company in
the same amount and on the same terms as the Eligible Employee would be entitled
hereunder if the Eligible Employee incurred a Termination for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Eligible Employee’s Date
of Termination. Eligible Employees who continue in the employ of the successor
shall not be deemed to have incurred a Termination of Employment for purposes of
this Plan merely as a result of the succession.
          4.02 Notice. For the purposes of this Plan, notices and all other
communications provided for in the Plan shall be in writing and shall be deemed
to have been duly given when delivered or mailed by certified or registered
mail, return receipt requested, postage prepaid, addressed to the best known
addresses of the parties, provided that all notices to the Company shall be
directed to the attention of the President of the Company with a copy to the
Corporate Secretary of the Company, or to such other address as either party may
have furnished to the other in writing, except that notice of a change of
address shall be effective only upon receipt.
          4.03 Company’s Right to Terminate. The establishment of this Plan, its
amendments and the granting of a benefit pursuant to the Plan shall not give any
Eligible Employee the right to continued employment with the Company, or limit
the right of the Company to terminate an Eligible Employee’s employment at any
time.
          4.04 Termination and Amendment of the Plan. This Plan may be amended
at any time by the Company in writing, including altering, reducing or
eliminating benefits to be paid to a Participant who has not experienced a Date
of Termination at any time prior to a Change of Control. This Plan may not be
amended or terminated following a Change in Control. Effective January 1, 2008,
the Board of Directors of the Company has authorized the Compensation and

4-1



--------------------------------------------------------------------------------



 



Benefits Committee of the Board to act on behalf of the Company for purposes of
the Plan.
          4.05 Company’s Right to Pay Benefits Prior to a Change in Control. The
Company shall have the right to pay benefits under the Plan in anticipation of a
Change in Control as if a Change in Control had occurred.
          4.06 Applicable Law. To the extent not inconsistent with applicable
federal law, this Plan shall be construed pursuant to, and shall be governed by,
the laws of the State of Wisconsin.
          4.07 Severability. In the event any provision of this Plan shall be
considered void, illegal or invalid for any reason, said provision shall be of
no force and effect only to the extent that it is void or declared illegal or
invalid.

4-2



--------------------------------------------------------------------------------



 



APPENDIX A
ELIGIBLE EMPLOYEES OF THE ASSOCIATED
BANC-CORP CHANGE OF CONTROL PLAN
     The following employees of Associated Bank-Corp are considered Eligible
Employees with respect to the following benefits pursuant to the Associated
Banc-Corp Change of Control Plan.

                          Installment             Total Benefits   Period for  
Date   Date     Payable in   Payment of   Participation   Participation Name  
Lump Sum*   Benefits   Begins   Ends

A-1



--------------------------------------------------------------------------------



 



Medical, Dental, and Life Insurance Coverage
See Section 3.02(c) of the Plan.
Savings Plan
See Section 3.02(d) of the Plan.
Retirement Plan
See Section 3.02(d) of the Plan.
Disability
If you are currently on short-term or long-term disability, you will be treated
as any other displaced employee at that time, in accordance with plan provisions
as then in effect.
Other Company Programs

A.   Incentive Bonus

  1.   Partial Year Prior to Date of Termination. An incentive bonus for the
partial year in which your Date of Termination occurs shall be paid in a lump
equal to the current calendar year’s target bonus pro-rated for the portion of
the calendar year prior to the Date of Termination.     2.   Following Date of
Termination. An incentive bonus shall be paid, in lump sum, which is equivalent
to the sum of two times the target bonuses for the current year.

B.   Vacation Pay       Any accrued unused vacation as of your Date of
Termination will be paid to you in a lump sum and will be included in your final
payment under the Plan.   C.   Stock Option Plans       If you have received
options under Associated Long-Term Incentive Stock Option Plan of 1987, n.k.a.
the Restated Long-Term Incentive Stock Option Plan, you should carefully review
the provisions of that plan and your option agreement regarding termination of
employment or retirement. Your rights and Associated’s obligations shall be
governed by the provisions of the plan.   D.   Outplacement Benefit      
Outplacement services with an outplacement agency of your choice at a cost not
to exceed twenty thousand dollars ($20,000) shall be provided.

A-2